Citation Nr: 0029371	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1943 
and October 1945 and was a prisoner of war of the German 
Government between August 1944 and May 1945, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's currently diagnosed hearing loss cannot be 
disassociated from the acoustic trauma he was exposed to 
during service.



CONCLUSION OF LAW

Hearing loss was incurred during active service.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 3.385 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
such as a sensorineural hearing loss, may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the inservice injury or disease and the current 
disability established by medical evidence. 

The record reflects that the veteran served as aircraft 
gunner during World War II in the European Theater of 
Operations.  His Military Occupational Specialty was an 
Aerial Gunner, and the veteran's awards and decorations 
included an Air Medal and a Purple Heart.  The records also 
reflects that the veteran was a prisoner of war of the German 
Government between August 1944 and May 1945.

The veteran's service medical records contain no evidence of 
hearing loss during service, and the separation physical 
examination describes the veteran's hearing as 15/15 for 
whispered voice, bilaterally.  Medical records associated 
with the claims file dated following service do not appear to 
reflect a diagnosis of hearing loss prior to the date of the 
November 1998 VA examination.

The November 1998 VA examination shows the veteran reported 
that he was exposed to loud noise during service, including 
noise from artillery fire, bombs and mortars.  He also 
reported working in a glass factory for over 25-years where 
he was exposed to "some noise" with no hearing protection.  
The audiological evaluation shows that the veteran satisfies 
the requirements for a hearing loss disability under 
38 C.F.R. § 3.385.  Following the examination the diagnosis 
was bilateral sensorineural hearing loss, and the examiner 
commented that it "is most likely due to a combination of 
noise exposure as well as aging."

Based on this record it is apparent that the veteran's 
hearing loss is due to more than one etiology, noise exposure 
and aging.  It is also apparent that the veteran has been 
exposed to two sources of acoustic trauma, that which he was 
exposed to during service and that which he was exposed to 
following service.  The examiner did not specify which noise 
exposure was responsible for his hearing loss, or whether one 
source of noise exposure was more responsible than the other 
for the current hearing loss.  The examiner also did not 
attempt to quantify what degree of hearing loss was due to 
noise exposure and what degree was due to aging.  

Therefore, since the veteran was exposed acoustic trauma 
during service and his hearing loss is at least in part due 
to acoustic trauma, the Board concludes, with resolution of 
all reasonable doubt in the veteran's favor, that there is a 
basis for granting service connection for hearing loss.  The 
Board again acknowledges that the veteran was exposed to two 
sources of acoustic trauma, but the record before the Board 
does not distinguish or differentiate which acoustic trauma 
actually caused the veteran's hearing loss and it is not 
disputed that some of this acoustic trauma occurred during 
service, a fact that is noted by the November 1998 VA 
examiner.  Similarly, the fact that the two etiologies are 
responsible for the hearing loss, one related to service and 
one of post-service origin, does not preclude the granting of 
service connection.  Accordingly, service connection for 
hearing loss is established.




ORDER

Service connection for hearing loss is granted.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 4 -


